Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 1 of 34 PageID #: 1261




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE



KAHLIL LEWIS,                         )
                                      )
            Petitioner,               )
                                      )
      V.                              )      Civil Action No. 17-724-CFC
                                      )
CLAIRE DEMATTEIS, Commissioner,       )
Delaware Department of Corrections,   )
ROBERT MAY, Warden,                   )
and ATTORNEY GENERAL OF THE           )
STATE OF DELAWARE,                    )
                                      )
            Respondents. 1            )




OMAR BROWN,                           )
                                      )
            Petitioner,               )
                                      )
      V.                              )      Civil Action No. 17-726-CFC
                                      )
CLAIRE DEMATTEIS, Commissioner,       )
Delaware Department of Corrections,   )
ROBERT MAY, Warden, and               )
ATTORNEY GENERAL OF THE               )
STATE OF DELAWARE,                    )
                                      )
            Respondents.              )




1Warden Robert May replaced former Warden Dana Metzger, an original party to the
case. See Fed. R. Civ. P. 25(d).
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 2 of 34 PageID #: 1262




JAMONN GRIER,                          )
                                       )
             Petitioner,               )
                                       )
      V.                               )      Civil Action No. 17-792-CFC
                                       )
CLAIRE DEMATTEIS, Commissioner,        )
Delaware Department of Corrections,    )
ROBERT MAY, Warden, and                )
ATTORNEY GENERAL OFTHE                 )
STATE OF DELAWARE,                     )
                                       )
             Respondents.              )

JOSE PEREZ,                            )
                                       )
             Petitioner,               )
                                       )
      V.                               )      Civil Action No. 17-830-CFC
                                       )
CLAIRE DEMATTEIS, Commissioner,        )
Delaware Department of Corrections,    )
KOLAWOLE AKINBAYO, Warden,             )
and ATTORNEY GENERAL OF THE            )
STATE OF DELAWARE,                     )
                                       )
             Respondents. 2            )

KHALIQ SCOTT,                          )
                                       )
             Petitioner,               )
                                       )
      V.                               )      Civil Action No. 17-905-CFC
                                       )
CLAIRE DEMATTEIS, Commissioner,        )
Delaware Department of Corrections,    )
KOLAWOLE AKINBAYO, Warden,             )
and ATTORNEY GENERAL OF THE            )
THE STATE OF DELAWARE,                 )
                                       )
             Respondents.              )




2Warden   Kolawole Akinbayo replaced former Warden Steven Wesley, an original party
to the case. See Fed. R. Civ. P. 25(d).
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 3 of 34 PageID #: 1263




CHAZ SMITH,                           )
                                      )
            Petitioner,               )
                                      )
      V.                              )   Civil Action No. 17-907-CFC
CLAIRE DEMATTEIS, Commissioner,       )
Delaware Department of Corrections,   )
KOLAWOLE AKINBAYO, Warden, and        )
ATTORNEY GENERAL OF THE               )
STATE OF DELAWARE,                    )
                                      )
            Respondents.              )




ERIC RODRIGUEZ,                       )
                                      )
            Petitioner,               )
                                      )
      V.                              )   Civil Action No. 17-1140-CFC
                                    )
CLAIRE DEMATTEIS, Commissioner, )
Delaware Department of Corrections, )
KOLAWOLE AKINBAYO, Warden, and )
ATTORNEY GENERAL OF THE             )
STATE OF DELAWARE,                  )
                                    )
           Respondents.             )
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 4 of 34 PageID #: 1264




THOMAS WINGFIELD,                       )
                                        )
             Petitioner,                )
                                        )
      V.                                )      Civil Action No. 17-1159-CFC
                                        )
CLAIRE DEMATTEIS, Commissioner,         )
Delaware Department of Corrections,     )
ROBERT MAY, Warden, and                 )
ATTORNEY GENERAL OF THE                 )
STATE OF DELAWARE                       )
                                        )
             Respondents.               )




                              MEMORANDUM OPINION

J. Brendan O'Neill and Nicole Marie Walker, Office of Defense Services for the State of
Delaware, Wilmington, Delaware.

      Counsel for Petitioners Kahlil Lewis, Omar Brown, Jamonn Grier, Jose Perez,
      Khaliq Scott, Chaz Smith, Eric Rodriguez, Thomas Wingfield.


Matthew C. Bloom, Kathryn Joy Garrison, and Carolyn Shelley Hake, Deputy Attorney
Generals, Delaware Department of Justice, Wilmington, Delaware.

      Counsel for Respondents.



September 3, 2020
Wilmington, Delaware
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 5 of 34 PageID #: 1265




C ~ L Y ~ N l ~ S DISTRICT JUDGE:

       Pending before the Court are eight separate but nearly-identical§ 2254 Petitions.

One Petition is filed by each of the following: Kahlil Lewis (Civ. A. No. 17-724-CFC);

Omar Brown (Civ. A. No. 17-726-CFC); Jamonn Grier (Civ. A. No. 17-792-CFC); Jose

Perez (Civ. A. No. 17-830-CFC); Khaliq Scott (Civ. A. No. 17-905-CFC); Chaz Smith

(Civ. A. No. 17-907-CFC); Eric Rodriguez (Civ. A. No. 17-1140-CFC); and Thomas

Wingfield (Civ. A. No. 17-1159-CFC).

       All eight Petitioners were convicted of drug-related offenses between 2011 and

2013. Petitioner Brown's conviction was the result of a stipulated bench trial, and the

convictions for the remaining seven Petitioners (Lewis, Grier, Perez, Scott, Smith,

Rodriguez, and Wingfield) were the result of guilty pleas. Starting in the spring of 2014,

Delaware's Office of Defense Services ("ODS") filed Rule 61 motions3 in the Superior

Court on behalf of the instant Petitioners, asserting an identical claim for relief that

misconduct arising from issues relating to an evidence scandal in the Office of the Chief

Medical Examiner ("OCME") constituted impeachment material under Brady v.

Maryland, 373 U.S. 83 (1963). The seven Petitioners who entered guilty pleas (Lewis,

Grier, Perez, Scott, Smith, Rodriguez, and Wingfield) also argued that their guilty pleas

were rendered involuntary under Brady v. United States, 373 U.S. 742 (1970) because

the State failed to disclose evidence of OCME misconduct prior to the entry of their

guilty pleas. The ODS, which had filed Rule 61 motions on behalf of numerous other

defendants convicted of drug-related charges, chose Lewis's, Brown's, and six others'


3ARule 61 motion is a motion for post-conviction relief filed pursuant to Delaware
Superior Court Criminal Rule 61.
                                              1
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 6 of 34 PageID #: 1266




Rule 61 motions for the Superior Court to decide ("Rule 61/OCME Test Case"). See

State v. Miller, 2017 WL 1969780, at *1 (Del. Super. Ct. May 11, 2017). Since the Rule

61 motions filed by the ODS in more than 700 other cases were identical to those in the

Rule 61/OCME Test Case, the parties agreed that the Superior Court's decision in the

Rule 61/OCME Test Case would resolve many of the remaining outstanding Rule 61

motions pending before the Superior Court (including the Rule 61 motions for the other

six Petitioners here: Grier, Perez, Scott, Smith, Rodriguez, and Wingfield). Id. The

Superior Court denied the Rule 61 motions in the Rule 61/OCME Test Case on May 11,

2017, Id., and then denied the Rule 61 motions in the other cases after that disposition.

None of the instant eight Petitioners appealed the denial of their Rule 61 motions.

      Instead, they filed the§ 2254 Petitions presently pending before the Court. Each

Petition raises the same argument that the OCME misconduct constituted powerful

impeachment material under Brady v. Maryland. (D.I. 2 in Lewis, Civ. A. No. 17-724-

CFC; D.I. 3 in Brown, Civ. A. No. 17-726-CFC; 0.1. 3 in Grier, Civ. A. No. 17-792-CFC;

D.I. 3 in Perez, Civ. A. No. 17-830-CFC; D.I. 3 in Scott, Civ. A. No. 17-905-CFC; D.I. 2

in Smith, 17-907-CFC; D.I. 2 in Rodriguez, Civ. A. No. 17-1140-CFC; D.I. 2 in Wingfield,

Civ. A. No. 17-1159-CFC). The seven Petitioners who pied guilty (Lewis, Grier, Perez,

Scott, Smith, Rodriguez, and Wingfield) also contend that.their guilty pleas were

involuntary under Brady v. United States because the State failed to disclose evidence

of the OCME misconduct prior to the Petitioner entering a guilty plea.

      Soon after filing the instant Petitions, the Parties in each case filed a joint motion

to stay briefing until Judge Stark resolved Boyer v. Akinbayo, Civ. A. No. 17-834-LPS, a

case with the same procedural issue (i.e., whether the petitioner's failure to appeal the
                                            2
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 7 of 34 PageID #: 1267




Superior Court's denial of his Rule 61 motion precluded habeas relief due to his

purposeful failure to exhaust state remedies). On November 6, 2018, Judge Stark

dismissed Boyer's habeas petition as procedurally barred and declined to issue a

certificate of appealability. See Boyer v. Akinbayo, 2018 WL 5801545 (D. Del. Nov. 6,

2018). 4 Boyer filed a notice of appeal with the Third Circuit Court of Appeals. On April

11, 2019, the Third Circuit denied Boyer's request for a certificate of appealability

because "U]urists of reason could not debate that the District Court properly denied

Appellant's 28 U.S.C. § 2254 habeas petition." (See D.I. 23 in Boyer, Civ. A. No. 17-

834-LPS)

       Following the decision in Boyer, the Court lifted the stay in each of the instant

eight proceedings. Thereafter, the State filed an Answer in opposition to each Petition.

In all eight Answers, the State contends that the Court is procedurally barred from

reviewing the sole claim for relief because the Petitioners did not exhaust state

remedies for that claim. (D.I. 12 at 9-17 in Lewis, 17-724-CFC; D.I. 13 at 9-18 in Brown,

17-726-CFC; D.I. 13 at 9-17 in Grier, Civ. A. No. 17-792-CFC; D.I. 15 at 13-21 in Perez,

17-830-CFC; D.I. 18 at 7-17 in Scott, Civ. A. No. 17-905; D.I. 14 at 5-13 in Smith, Civ.

A. No. 17-907-CFC; D.I. 12 at 9-18 in Rodriguez, Civ. A. No. 17-1140-CFC; D.I. 13 at

18-26 in Wingfield, Civ. A. No. 17-1159-CFC) The State also contends that six of the

eight Petitions are time-barred. (D.I. 12 at 5-9 in Lewis, Civ. A. No. 17-724-CFC; D.I. 13



4 Severalportions of this Memorandum Opinion are identical to what Judge Stark wrote
in Boyer. Although the Court has independently considered the issues raised, it does
not see any reason to reformulate the relevant analysis when Judge Stark's opinion
thoroughly addresses the issues in dispute.

                                             3
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 8 of 34 PageID #: 1268




at 5-9 in Brown, 17-726-CFC; D.I. 13 at 6-9 in Grier, Civ. A. No. 17-792-CFC; D.I. 15 at

8-13 in Perez, 17-830-CFC; D.I. 12 at 5-9 in Rodriguez, Civ. A. No. 17-1140-CFC; D.I.

13 at 7-18 in Wingfield, Civ. A. No. 17-1159-CFC) None of the eight Petitioners filed

replies.

         The Court has considered each Petition, Answer, and all other materials

submitted in each of the instant eight cases. Since the briefing in the eight cases is

nearly identical in all material respects, and particularly with respect to the

exhaustion/procedural bar issue, the Court finds that judicial economy would be served

by their review and disposition together. Therefore, the Court sua sponte consolidates

these cases for decision by a single Memorandum Opinion and Order to be filed in each

case. 5 See Fed. R. Civ. P. 42(a); In re TM/ Litigation, 193 F.3d 613, 724 (3d Cir. 1999)

("The purpose of consolidation is to streamline and economize pretrial proceedings so

as to avoid duplication of effort, and to prevent conflicting outcomes in cases involving

similar legal and factual issues."); Ellerman Lines, Ltd. v. Atlantic & Gull Stevedores,

Inc., 339 F.2d 673, 675 (3d Cir. 1964) (noting that a court may consolidate cases sua

sponte or on motion of a party). For the reasons that follow, the Court will dismiss all

the Petitions and deny the relief requested.




5Since  the exhaustion/procedural bar issue is identical and dispositive in each of the
cases, the Court will not address the statute of limitations argument raised by the State
in six of the Petitions. For simplicity, the Court's citations in the remainder of this
Opinion are to the docket for Petitioner Lewis, Civ. A. No. 17-724-CFC, unless
otherwise noted.
                                               4
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 9 of 34 PageID #: 1269




I.       BACKGROUND

         A.    OCME CRIMINAL INVESTIGATION

         The relevant information regarding the OCME evidence mishandling is set forth

below:

               In February 2014, the Delaware State Police ("DSP") and the
               Department of Justice ("DOJ") began an investigation into
               criminal misconduct occurring in the Controlled Substances
               Unit of the OCME.

               The investigation revealed that some drug evidence sent to
               the OCME for testing had been stolen by OCME employees
               in some cases and was unaccounted for in other
               cases. Oversight of the lab had been lacking, and security
               procedures had not been followed. One employee was
               accused of "dry labbing" (or declaring a test result without
               actually conducting a test of the evidence) in several cases.
               Although the investigation remains ongoing, to date,
               three OCME employees have been suspended (two of those
               employees have been criminally indicted), and the Chief
               Medical Examiner has been fired.

               There is no evidence to suggest that OCME employees
               tampered with drug evidence by adding known controlled
               substances to the evidence they received for testing in order
               to achieve positive results and secure convictions. That is,
               there is no evidence that the OCME staff "planted" evidence
               to wrongly obtain convictions. Rather, the employees who
               stole the evidence did so because it in fact consisted of
               illegal narcotics that they could resell or take for personal
               use.

Brown v. State, 108 A.3d 1201, 1204-05 (Del. 2015).

         B.    PROCEDURAL BACKGROUND FOR EACH PETITIONER

               1. Kahlil Lewis

         On June 8, 2012, Lewis pied guilty to drug dealing with an aggravating factor.

(D.I. 2 at 4; D.I. 2-1 at 3 in Civ. A. No. 17-724-CFC) That same day, the Superior Court

                                              5
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 10 of 34 PageID #: 1270




sentenced Lewis to eight years at Level V incarceration, suspended for one year of

Level Ill probation. (D.I. 2 at 4; D.I. 2-2 in Civ. A. No. 17-724-CFC) Lewis did not file a

direct appeal.

       On February 13, 2015, Lewis pied guilty to possession of a firearm by a person

prohibited ("PFBPP"). (D.I. 12 at 2 in Civ. A. No. 17-724-CFC) The Superior Court

sentenced him to seven years of unsuspended time, followed by decreasing levels of

supervision. (D.I. 13-23 at 92 in Civ. A. No. 17-724-CFC) As a result of the new 2015

conviction, the Superior Court also found Lewis in violation of his probation ("VOP") with

respect to his 2012 drug conviction, and sentenced him to eight years of Level V

incarceration, to be served consecutively to his PFBPP sentence. (D.I. 2-2; D.I. 13-7;

D.I. 13-23 at 100 in Civ. A. No. 17-724-CFC).

      On May 9, 2014, the ODS filed a Rule 61 motion on Lewis's behalf based on the

misconduct at the OCME. (D.I. 13-2 in Civ. A. No. 17-724-CFC) The Superior Court

denied Lewis's Rule 61 motion on May 11, 2017. See Miller, 2017 WL 1969780, at *16.

Lewis did not appeal that decision.

      On June 12, 2017, the ODS filed in this Court a§ 2254 Petition on Lewis's

behalf, asserting that the OCME misconduct constituted powerful impeachment material

under Brady v. Maryland. (D.I. 2 at 18-19 in Civ. A. No. 17-724-CFC) Lewis contends

that he might not have pied guilty if he had known that he might be able to cast doubt on

the chemical composition of the drugs and, therefore, his guilty plea was involuntary

pursuant to Brady v. United States. (Id. at 10-19) The State filed an Answer asserting

that Lewis's Petition should be dismissed as procedurally barred because Lewis, like

Boyer, did not present his claim to the Delaware Supreme Court on direct or post-
                                            6
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 11 of 34 PageID #: 1271




conviction appeal. (D.I. 12 at 9-17 in Civ. A. No. 17-724-CFC) The State alternatively

asserts that the Petition should be dismissed as time-barred. (Id. at 5-9)

             2. Omar Brown

      On May 26, 2011, following a stipulated trial wherein Brown waived a jury trial

and did not contest the State's evidence established at the suppression hearing, the

Superior Court found Brown guilty of possession with intent to deliver a narcotic

schedule I controlled substance (cocaine) ("PWITD"), possession of a controlled

substance within 300 feet of a park, possession of a controlled substance within 1000

feet of a school, and criminal impersonation. (D.I. 13 at 1 in Civ. A. No. 17-726-CFC);

see Miller, 2017 WL 196780, at *2. On June 3, 2011, the Superior Court sentenced

Brown as a habitual offender to a mandatory three years at Level V incarceration,

followed by descending levels of supervision. (D.I. 13 at 1 in Civ. A. No. 17-726-CFC);

see Miller, 2017 WL 196780, at *2. Brown appealed, and the Delaware Supreme Court

affirmed his convictions and sentence October 31, 2011. See Brown v. State, 35 A.3d

418 (Table), 2011 WL 5319900 (Del. Oct. 31, 2011).

      On August 27, 2013, Brown filed a prose Rule 61 motion. (D.I. 14-1 at 6 in Civ.

A. No. 17-726-CFC). On May 7, 2014, the ODS filed a Rule 61 motion for post-

conviction relief on Brown's behalf based on the OCME misconduct. (D.I. 14-1 at 8 in

Civ. A. No. 17-726-CFC). The Superior Court ordered the ODS to represent Brown in

his August 2013 Rule 61 motion as well. Id. at 9. The Superior Court denied Brown's

Rule 61 motion on May 11, 2017. See Miller, 2017 WL 1969780, at *16.; (D.I. 3-3 in

Civ. A. No. 17-726-CFC) Brown did not appeal that decision.

      On June 12, 2017, the ODS filed in this Court a§ 2254 Petition on Brown's
                                          7
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 12 of 34 PageID #: 1272




behalf, asserting the same claim as already described above with respect to Lewis's

Petition. (D.I. 3 at 10-14 in Civ. A. No. 17-726-CFC) The State filed an Answer

asserting the same failure to exhaust/procedurally barred argument it made in

connection with Lewis's Petition. (D.I. 13 at 9-18 in Civ. A. No. 17-726-CFC) The State

alternatively asserts that Brown's Petition should be dismissed as time-barred. (D.I. 13

at 6-9 in Civ. A. No. 17-726-CFC)

             3. Jamonn Grier

      On October 16, 2012, Grier pied guilty to drug dealing, possession of a firearm

during the commission of a felony ("PFDCF"), and possession of a firearm by a person

prohibited ("PFBPP"). (D.I. 13 at 1; D.I. 13-1 at 1-2 in Civ. A. No. 17-792-CFC) On

January 4, 2013, the Superior Court sentenced him to twelve years at Level V

incarceration, suspended after ten years for two years of probation. (D.I. 3-2 in Civ. A.

No. 17-792-CFC)

      On May 13, 2014, the ODS filed a Rule 61 motion on Grier's behalf based on the

misconduct at the OCME. (D.I. 14-4 in Civ. A. No. 17-792-CFC) Grier then filed a pro

se Rule 61 motion on May 21, 2014. (D.I. 14-5 in Civ. A. No. 17-792-CFC) The

Superior Court denied the Rule 61 motion(s) on June 5, 2017. (D.I. 3-4 in Civ. A. No.

17-792-CFC) Grier did not appeal that decision.

      On June 20, 2017, the ODS filed in this Court a § 2254 Petition on Grier's behalf,

asserting the same claim as already described above with respect to Lewis's Petition.

(D.I. 3 in Civ. A. 17-836-MN) The State filed an Answer asserting the same failure to

exhaust/procedurally barred argument it made in connection with Lewis's Petition. (D.I.

13 at 9-17 in Civ. A. 17-792-CFC) The State alternatively asserts that the Petition
                                          8
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 13 of 34 PageID #: 1273




should be dismissed as time-barred. (Id. at 6-9)

              4. Jose Perez

       On September 17, 2012, Perez pied guilty to drug dealing (heroin) with an

aggravating factor. (D.I. 15 at 1; D.I. 16-2 at 1) On that same day, the Superior Court

sentenced Perez to ten years at Level V incarceration, suspended for ten years at Level

IV work release, suspended after six months for eighteen months at Level Ill probation.

(D.I. 3-2 at 2 in Civ. A. No. 17-830-CFC) Perez did not appeal his conviction or

sentence.

       On December 6, 2012, Perez filed a pro se Rule 61 motion, which the Superior

Court withdrew at Perez's request on January 25, 2013. (D.I. 3-1 at 2-3 in Civ. A. No.

17-830-CFC)

       On December 18, 2013, Perez filed a prose Rule 35(b) motion for modification of

sentence, which the Superior Court denied on January 10, 2014. (D.I. 3-1 at 3 in Civ. A.

No. 17-830-CFC) Perez did not appeal that decision.

       On March 12, 2015, while Perez was serving the probationary portion of his

sentence, the Superior Court found that he had violated his probation ("VOP") due to his

January 13, 2015 arrest for shoplifting under $1500. (D.I. 3-1 at 3-4; D.I. 15 at 2 in Civ.

A. No. 17-830-CFC) The Superior Court sentenced him to ten years at Level V,

suspended for eighteen months of Level Ill supervision.     (D.I. 18-4 at 2 in Civ. A. No.

17-830-CFC) Perez did not appeal.

       On February 18, 2015, the ODS filed a Rule 61 motion on Perez's behalf based

on the misconduct at the OCME. (D.I. 16-1 at 4; D.I. 16-12 in Civ. A.17-830-CFC) The

Superior Court denied the Rule 61 motion on June 22, 2017. (D.I. 3-4; D.I. 16-1 at 6; 3-
                                          9
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 14 of 34 PageID #: 1274




4 in Civ. A. No. 17-830-CFC) Perez did not appeal that decision. 6

        On June 27, 2017, the ODS filed in this Court a§ 2254 Petition on Perez's

behalf, asserting the same claim as already described above with respect to Lewis's

Petition. (D.I. 3 in Civ. A. 17-830-CFC) The State filed an Answer asserting the same

failure to exhaust/procedurally barred argument it made in connection with Lewis's

Petition. (D.I. 15 at 13-21 in Civ. A. 17-830-CFC) The State alternatively asserts that

the Petition should be dismissed as time-barred and as moot. (Id. at 8-13, 22-25)

              5. Khalig Scott

        On October 31, 2013, Scott pied guilty to possession of a controlled substance at

a tier 5 level and to possession of a deadly weapon by a person prohibited ("PDWPP").

(D.I. 19-1 at 2 in Civ. A. No. 17-905-CFC) The Superior Court immediately sentenced

him as follows: (1) for the possession of a controlled substance at a tier 5 level

conviction, to ten years at Level V incarceration, suspended after two years for six

months at Level IV, followed by eighteen months of Level Ill probation; and (2) for the

PDWBPP conviction, to three years at Level V, suspended for twelve months of Level Ill

probation. (D.I. 19-3 in Civ. A. No. 17-905-CFC) Scott did not appeal his convictions or

sentences.

         On April 30, 2014, the ODS filed a Rule 61 motion on Scott's behalf based on

the OCME misconduct. (D.I. 19-1 at 2; D.I. 19-4 in Civ. A. No. 17-905-CFC) The

Superior Court denied Scott's Rule 61 motion on June 30, 2017. (D.I. 2-4 in Civ. A. No.



6Alsoon June 22, 2017, the Superior Court found Perez had violated his probation and
sentenced him to ten years at Level V, suspended for eighteen months of Level Ill
probation. (D.I. 16-1 at 6; D.I. 18-8 in Civ. A. No. 17-730-CFC)
                                              10
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 15 of 34 PageID #: 1275




17-905-CFC) Scott did not appeal that decision.7

       On July 6, 2017, the ODS filed in this Court a§ 2254 Petition on Scot's behalf,

asserting the same claim as already described above with respect to Lewis's Petition.

(D.I. 3 in Civ. A. No. 17-905-CFC) The State filed an Answer asserting the same failure

to exhaust/procedurally barred argument it made in connection with Lewis's Petition.

(D.I. 18 at 7-17 in Civ. A. No. 17-905-CFC)

              6. Chaz Smith

       On December 18, 2013, Smith pied guilty to possession of a controlled

substance in a tier five quantity. (D.I. 15-3 in Civ. A. No. 17-907-CFC) On December

26, 2013, the Superior Court sentenced him to fifteen years at Level V incarceration,

suspended after eighteen months for decreasing levels of supervision. (D.I. 2-2 in Civ.

A. No. 17-907-CFC) Smith did not file a direct appeal.

       On April 30, 2014, the ODS filed a Rule 61 motion on Smith's behalf. (D.I. 15-6

in Civ. A. No. 17-907-CFC) The Superior Court denied the motion on June 30, 2017.

(D.I. 2-4 in Civ. A. No. 17-907-CFC) Scott did not appeal that decision.

       On July 17, 2017, Smith pied guilty to carrying a concealed weapon and

possession of a controlled substance. (D.I. 14-1 at 1 in Civ. A. No. 17-907-CFC) The

Superior Court immediately sentenced him to nine years at Level V incarceration,



7The  Superior Court found that Scott violated his probation ("VOP") on July 6, 2016,
May 3, 2017, and June 21, 2018 after being arrested on new drug charges. (D.I. 19-1
at 4-7 in Civ. A. No 17-905-CFC) The Superior Court sentenced Scott on his most
recent VOP as follows: (1) for the possession conviction, to six years at Level V,
suspended after one year for one year of Level Ill probation; and (2) for the PDWBPP
conviction, to one year at Level V, with no probation to follow. (D.1.19-18 in Civ. A. No.
17-905-CFC)
                                            11
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 16 of 34 PageID #: 1276




suspended after five years for decreasing levels of supervision. (D.I. 14-2 in Civ. A. No.

17-907-CFC) In addition, on September 21, 2017, the Superior Court found that Smith

violated his probation ("VOP") as a result of his new July 2017 conviction and sentenced

him to six months at Level V (with credit for sixty-six days previously served) with no

probation to follow. (D.I. 17-9 in Civ. A. No. 17-907-CFC) Smith will begin his VOP

sentence after completing the Level V portion of his 2017 conviction. (D.I. 14-3 in Civ.

A. No. 17-907-CFC)

      On July 6, 2017, the ODS filed in this Court a§ 2254 Petition on Smith's behalf,

asserting the same claim as already described above with respect to Lewis's Petition.

(D.I. 2 in Civ. A. No. 17-907-CFC) The State filed an Answer asserting the same failure

to exhaust/procedurally barred argument it made in connection with Lewis's Petition.

(0.1. 14 at 5-13 in Civ. A. No. 17-907-CFC)

             7. Eric Rodriguez

      On March 20, 2012, Rodriguez pied guilty to drug dealing. (D.I. 13-3 in Civ. A.

No. 17-1140-CFC) That same day, the Superior Court sentenced him to five years at

Level V incarceration, suspended after three months for decreasing levels of

supervision. (D.I. 2-2 in Civ. A. NO. 17-1140-CFC) Rodriguez did not appeal his

conviction or sentence.

      Since his conviction, the Superior Court has found Rodriguez in violation of his

probation ("VOP") on two occasions, most recently on October 23, 2017. (D.I. 15-9 in

Civ. A. No. 17-1140-CFC) His most recent VOP sentence on his 2012 drug dealing

conviction is eighteen months at Level V, suspended after sixty days for decreasing

levels of supervision. (D.I. 15-10 in Civ. A. No. 17-1140-CFC)
                                              12
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 17 of 34 PageID #: 1277




       On June 19, 2014, the ODS filed a Rule 61 motion on Rodriguez's behalf based

on the OCME misconduct. (D.I. 13-6 in Civ. A. No. 17-1140-CFC) The Superior Court

denied Rodriguez's Rule 61 motion on July 5, 2017. (D.I. 2-4 in Civ. A. No. 17-1140-

CFC) Rodriguez did not appeal that decision.

       On August 15, 2017, the ODS filed in this Court a§ 2254 Petition on Rodriguez's

behalf, asserting the same claim as already described above with respect to Lewis's

Petition. (D.I. 2 in Civ. A. No. 17-1140-CFC) The State filed an Answer asserting the

same failure to exhaust/procedurally barred argument it made in connection with

Lewis's Petition. (D.I. 12 at 9-18 in Civ. A. No. 17-1140-CFC) The State alternatively

asserts that the Petition is time-barred. (D.I. 12 at 5-9 in Civ. A. No. 17-1140-CFC)

             8. Thomas Wingfield

       On December 1, 2011, Wingfield pied guilty to PWITD heroin. (D.I. 14-3 in Civ. A.

No. 17-1159-CFC) The Superior Court immediately sentenced him to fifteen years at

Level V incarceration, suspended after two years for two years of decreasing levels of

supervision, PFDCF, and assault in a detention facility. (D.I. 15-9 in Civ. A. No. 17-

1197-MN) On January 17, 2014 the Superior Court sentenced him to ten years at Level

V incarceration, suspended after five years for decreasing levels of supervision. (D.I. 2-

2 in Civ. A. No. 17-1159-CFC) Wingfield did not appeal his conviction or sentence.

       On February 23, 2012, Wingfield filed a Rule 35 motion for sentence reduction,

which the Superior Court denied on March 29, 2012. (D.I. 14-4; D.I. 14-5 in Civ. A. No.

17-1159-CFC) Wingfield did not appeal that decision.

       On June 19, 2014, the ODS filed a Rule 61 motion on Wingfield's behalf, based

on the OCME misconduct. (D.I. 14-6 in Civ. A. No. 17-1159-CFC) On July 27, 2017,
                                         13
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 18 of 34 PageID #: 1278




the Superior Court denied Wingfield's Rule 61 motion. (D.I. 2-4 in Civ. A. No. 17-1159-

CFC)

       On August 17, 2017, the ODS filed in this Court a§ 2254 Petition on Wingfield's

behalf, asserting the same claim as already described above with respect to Lewis's

Petition. (D.I. 2 in Civ. A. No. 17-1159-CFC) The State filed an Answer asserting the

same failure to exhaust/procedurally barred argument it made in connection with

Lewis's

 Petition. (D.I. 13 at 18-26 in Civ. A. No. 17-1159-CFC) The State alternatively asserts

that the Petition is time-barred. (D.I. 13 at 7-18 in Civ. A. No. 17-1159-CFC)

II.    GOVERNING LEGAL PRINCIPLES

       A. Antiterrorism and Effective Death Penalty Act of 1996

       Congress enacted the Antiterrorism and Effective Death Penalty Act of 1996

("AEDPA") "to reduce delays in the execution of state and federal criminal sentences ..

. and to further the principles of comity, finality, and federalism." Woodford v. Garceau,

538 U.S. 202, 206 (2003). Pursuant to AEDPA, a federal court may consider a habeas

petition filed by a state prisoner only "on the ground that he is in custody in violation of

the Constitution or laws or treaties of the United States." 28 U.S.C. § 2254(a). AEDPA

imposes procedural requirements and standards for analyzing the merits of a habeas

petition in order to "prevent federal habeas 'retrials' and to ensure that state-court
                                                                 11
convictions are given effect to the extent possible under law.        Bell v. Cone, 535 U.S.

685, 693 (2002).

       B. Exhaustion and Procedural Default

       Absent exceptional circumstances, a federal court cannot grant habeas relief
                                          14
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 19 of 34 PageID #: 1279




unless the petitioner has exhausted all means of available relief under state law. See

28 U.S.C. § 2254(b); O'Sullivan v. Boerckel, 526 U.S. 838, 842-44 (1999); Picard v.

Connor, 404 U.S. 270, 275 (1971). The exhaustion requirement is based on principles

of comity, requiring a petitioner to give "state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the State's established

appellate review process." O'Sullivan, 526 U.S. at 844-45; see also Werts v. Vaughn,

228 F.3d 178, 192 (3d Cir. 2000). A petitioner satisfies the exhaustion requirement by

fairly presenting all claims to the state's highest court, either on direct appeal or in a

post-conviction proceeding, in a procedural manner permitting the court to consider the

claims on their merits. See Bell v. Cone, 543 U.S. 447, 451 n.3 (2005); Castille v.

Peoples, 489 U.S. 346, 351 (1989).

       A petitioner may be excused from exhausting state remedies when there is either

an absence of an available State corrective process or the existence of circumstances,

such as futility or inordinate delay, that render such processes ineffective. See 28

U.S.C. § 2254(b)(1)(B); Duckworth v. Serrano, 454 U.S. 1 (1981). Situations falling

within the "ineffective corrective process" exception to the exhaustion requirement

include those instances when "( 1) the state corrective process is so deficient as to

render any effort to obtain relief futile []; (2) acts of state officials have, in effect, made

state remedies unavailable to the petitioner []; or (3) 'inordinate delay' in state

proceedings has rendered state remedies ineffective." Kozak v. Pennsylvania, 2012

WL 4895519, at *4 (M.D. Pa. Oct 15, 2012). When a failure to exhaust is excused due

to an ineffective corrective process, the court may review a claim on its merits without

engaging in the procedural default analysis. See, e.g., Lee v. Strickman, 357 F.3d 338,
                                           15
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 20 of 34 PageID #: 1280




344 (3d Cir. 2004); Story v. Kindt, 26 F.3d 402, 405-06 (3d Cir. 1994); Woodruff v.

Williams, 2016 WL 6124270, at *1 (E.D. Pa. Oct. 19, 2016).

       However, if a petitioner's failure to exhaust does not fall within the

aforementioned "ineffective corrective process" exception, and state procedural rules

bar the petitioner from seeking further relief in state courts, the claims, while technically

exhausted, are procedurally defaulted. See Lines v. Larkins, 208 F.3d 153, 160 (3d Cir.

2000); Coleman v. Thompson, 501 U.S. 722, 732 (1991) (noting that a "habeas

petitioner who has defaulted his federal claims in state court meets the technical

requirements for exhaustion; there are no state remedies any longer 'available' to

him."). Similarly, if a petitioner presents a habeas claim to the state's highest court, but

that court "clearly and expressly" refuses to review the merits of the claim due to an

independent and adequate state procedural rule, the claim is technically exhausted but

procedurally defaulted. See Coleman, 501 U.S. at 750; Harris v. Reed, 489 U.S. 255,

260-64 (1989). A federal court cannot consider the merits of procedurally defaulted

claims unless the petitioner establishes cause and prejudice to excuse the default, or

that a fundamental miscarriage of justice will result absent review of the claims. See

Lines, 208 F.3d at 160.

Ill.   DISCUSSION

       A. Exhaustion

       All eight Petitioners acknowledge that they did not exhaust state remedies for

their habeas claim due to their failure to appeal the denial of their Rule 61 motions to

the Delaware Supreme Court. (D.I. 2 at 4) However, they present three arguments as

to why the Court should excuse their failure to exhaust on the basis of futility: (1)
                                            16
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 21 of 34 PageID #: 1281




exhausting state remedies by appealing the Superior Court's Rule 61 decision would

have been futile because of the Superior Court's inordinate delay in adjudicating his

Rule 61 motion ("inordinate delay" excuse); (2) appealing the denial of their Rule 61

motions to the Delaware Supreme Court would have been futile because that court has

rejected identical claims based upon the OCME misconduct in other cases for

postconviction relief ("futility on the merits" excuse); and (3) appealing the denial of their

Rule 61 motions to the Delaware Supreme Court would have been futile because Rule

61 does "not provide an adequate opportunity for [Petitioner]s to obtain relief' ("futility

due to deficiency of Rule 61 proceedings" excuse) (D.I. 2 at 4-7). The State contends

that Petitioners' failure to exhaust should not be excused for any of these futility reasons

and, since state criminal procedural rules preclude them from returning to the state

courts for further review, the claim is now technically exhausted but procedurally

defaulted. (D.I. 12 at 9-17) The Court will discuss Petitioners' arguments in seriatim.

              1. Futility Due to Inordinate Delay During Rule 61 Proceeding

       "[l]nexcusable or inordinate delay by the state in processing claims for relief may

render the state remedy effectively unavailable," thereby warranting excusing the

exhaustion requirement. Story, 26 F.3d at 405. "The existence of an inordinate delay

does not automatically excuse the exhaustion requirement, but it does shift the burden

to the state to demonstrate why exhaustion should still be required." Lee, 357 F.3d at

341.

       Neither the United States Supreme Court nor the Third Circuit has defined the

specific amount of time that constitutes inordinate delay in a petitioner's post-conviction

proceedings. As explained by the Third Circuit,
                                          17
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 22 of 34 PageID #: 1282




               We stated in Wojtczakv. Fu/comer, 800 F.2d 353,354 (3d Cir.
               1986), that "inexcusable or inordinate delay by the state in
               processing claims for relief may render the state remedy
               effectively unavailable." In that case, thirty-three months had
               passed after the petitioner's PCRA filing without resolution.
               Id. This, we found, excused the petitioner's failure to exhaust
               his state court remedies. Id. at 356. The thirty-three month
               delay in Wojtczak remains the shortest delay held to render
               state collateral proceedings ineffective for purposes of the
               exhaustion requirement.

Cristin v. Brennan, 281 F.3d 404, 411 (3d Cir. 2002) (refusing to excuse exhaustion in

the face of twenty-seven month delay); see also Lee, 357 F.3d at 343-44 (excusing

exhaustion after eight year delay); Coss v. Lackawanna County Dist. Att'y, 204 F.3d

453, 460 (3d Cir. 2000) (en bane) (excusing exhaustion after seven year delay), rev'd on

othergrounds, 532 U.S. 394 (2001); Story, 26 F.3d 402,406 (3d Cir. 1994) (excusing

exhaustion after nine year delay). Generally, courts in the Third Circuit have excused a

petitioner's failure to exhaust state remedies where the following three factors are

present: (1) the delays in the state court proceedings have amounted to three, five,

eleven, or twelve years; 8 (2) no meaningful action towards resolution has been taken in

the state court; and (3) the delay was not attributable to the petitioner. See Simmons v.

Garman, 2017 WL 2222526, at *3 (E.D. Pa. Feb. 14, 2017).

        Federal courts consider the degree of progress made by the state courts when

determining whether a delay is inordinate. See Lee, 357 F.3d at 342. In cases where

courts have excused exhaustion due to an inordinate delay, the delay in the petitioners'

state post-conviction proceedings was still ongoing at the time of federal habeas review.



8See   Story, 26 F.3d at 405-06 (citing cases).

                                             18
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 23 of 34 PageID #: 1283



See Wojtczak, 800 F.2d at 354 (unresolved after thirty-three months); cf. Cristin, 281

F.3d at 411 (concluding that thirty-three month delay did not excuse exhaustion under

inordinate delay exception as state court ruled on Cristin's state post-conviction petition

one week after he filed his federal habeas petition); Wallace v. Dragovich, 143 F. App'x

413, 418 (3d Cir. 2005) (finding that petitioner's failure to exhaust was not excusable on

basis of inordinate delay, where previously stalled state habeas proceeding had

resumed). The Court has not identified any cases holding that a petitioner's failure to

exhaust can be excused on the basis of a delay in a state post-conviction proceeding

when that delay has already ended. See, e.g., Vreeland v. Davis, 543 F. App'x 739,

741-42 (10th Cir. 2013).

       Here, none of the eight Petitioners appealed the denial of their Rule 61 motions.

In fact, they admit they purposefully decided to forgo post-conviction appeals in order to

proceed immediately with federal habeas petitions. (D.I. 2 at 4) Petitioners assert that

the average three-year span between the filing of their Rule 61 motions and the

Superior Court's adjudication of those motions constitutes inordinate delay and the

possibility of continued delay in the Delaware Supreme Court "unnecessarily risk[ed]

mooting [Petitioners'] federal claims before [they] [would be] able to reach Federal

Court." (D.I. 2 at 6)

       The Court rejected an almost identical argument in Boyer, because Boyer's post-

conviction proceeding was not in a state of suspended animation when he filed his

habeas Petition. See Boyer, 2018 WL 5801545, at *4-5. The Court also noted that

Boyer's mistrust of the Delaware Supreme Court's ability to decide his post-conviction


                                            19
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 24 of 34 PageID #: 1284




appeal within a certain time-frame was insufficient to excuse him from exhausting state

court remedies for his claim. See Boyer, 2018 WL 5801545, at *4-5.

       Like Boyer, Petitioners did not file their Petitions while their Rule 61 motions were

in a state of suspended animation. As a result, Petitioners also cannot rely on

allegations of inordinate delay to excuse their failure to exhaust.

              2. Futility on the Merits

       Petitioners also ask the Court to excuse their failure to exhaust on the ground

that it would have been futile to present their claim to the Delaware Supreme Court,

because that court has already considered and rejected numerous identical or similar

OCME misconduct claims. (D.I. 2 at 5-6) But futility on the merits does not constitute

cause for a procedurally defaulted claim. Engle v. Isaac, 456 U.S. 107, 130 (1982)

(petitioner "may not bypass the state courts simply because he thinks they will be

unsympathetic to the claim"). The Third Circuit has applied Eng/e's reasoning in the

context of exhaustion, opining that "likely futility on the merits [] in state court of a

petitioner's habeas claim does not render that claim exhausted within the meaning of§

2254(b)(1)(A) so as to excuse the petitioner's failure to exhaust that claim by presenting

it in state court before asserting in a federal habeas petition." Parker v. Kelchner, 429

F.3d 58, 64 (3d Cir. 2005). More specifically, "[a]llowing petitioners to bypass state

court merely because they believe that their constitutional claims would have failed

there on the merits would fly in the face of comity and would deprive state courts of a

critical opportunity to examine and refine their constitutional jurisprudence." Id.

       Both the procedural history of Petitioners' Rule 61 proceedings and the instant

"futility on the merits" argument are substantially similar to the procedural history of
                                            20
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 25 of 34 PageID #: 1285




Boyer's Rule 61 proceeding and Boyer's "futility on the merits" argument. See Boyer,

2018 WL 5801545, at *4-5. Applying the reasoning in Engle and Parker, the Court

declined to excuse Boyer's failure to exhaust his claims on the basis of "likely futility on

the merits." Boyer, 2018 WL 5801545, at *5. The Third Circuit agreed; it declined to

grant Boyer a certificate of appealability, explicitly stating, "We have rejected the

argument that likely futility on the merits of a claim in state court excuses a habeas

petitioner's failure to exhaust that claim." (See D.I. 23 in Boyer, Civ. A. No. 17-834-

LPS) Given these circumstances, the Court concludes that Petitioners' failure to

exhaust state remedies is not excused on the ground of likely futility on the merits.

            3. Deficient Rule 61 procedures

       In their last attempt to justify the failure to exhaust state remedies, Petitioners

contend that Rule 61 's procedures are so deficient that the Rule would not have

provided them with an opportunity to obtain relief, thereby demonstrating that it would

have been futile to present their claim to the Delaware Supreme Court on post-

conviction appeal. (D.I. 2 at 7) However, "[f]ederal courts may upset a State's

postconviction relief procedures only if they are fundamentally inadequate to vindicate

the substantive rights provided." Dist. Attorney's Office for the Third Jud. Dist. v.

Osborne, 557 U.S. 52, 69 (2009). Federal courts may excuse the exhaustion

requirement when "it appears that the prisoner's rights have become an 'empty shell' or

that the state process is a 'procedural morass' offering no hope of relief." Hankins v.

Fu/comer, 941 F.2d 246, 250 (3d Cir. 1991).

       Here, Petitioners do not substantiate their contention that Rule 61 is inadequate,

nor do they cite any case finding that Rule 61 is a deficient corrective process. In fact,
                                            21
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 26 of 34 PageID #: 1286




this Court has consistently found that Rule 61 is an independent and adequate state

procedural ground that precludes federal habeas review. See, e.g., Trice v. Pierce,

2016 WL 2771123, at *4 (D. Del. May 13, 2016); Maxion v. Snyder, 2001 WL 848601, at

*10 (D. Del. July 27, 2001 ). Petitioners' conclusory allegations about the inadequacy of

Rule 61 do not demonstrate that its procedures are an "empty shell" or a "procedural

morass offering no hope for relief."

       In sum, for the aforementioned reasons, the Court concludes that Petitioners'

failures to exhaust state remedies do not fall within the narrow "futility" exception to the

exhaustion doctrine.

       B. Procedural Default

       Having determined that Petitioners' intentional failures to appeal the denial of

their Rule 61 motions are not excusable, Petitioners' habeas claims remain

unexhausted. At this juncture, any attempt by Petitioners to exhaust state remedies by

presenting the claims in new Rule 61 motions would be barred as untimely under

Delaware Superior Court Criminal Rule 61 (i)(1) and as successive under Rule 61 (i)(2).

See Del. Super. Ct. Crim R. 61 (i)(1) (establishing a one year deadline for filing Rule 61

motions); Del. Super. Ct. Crim. R. 61 (i)(2) (barring second or successive Rule 61 motion

unless certain pleading requirements are satisfied). Consequently, the Court must treat

the claim as technically exhausted but procedurally defaulted, which means that the

Court cannot review the merits of the claim absent a showing of cause and prejudice, or

that a miscarriage of justice will result absent such review. See Lines, 208 F.3d at 160.

       To demonstrate cause for a procedural default, a petitioner must show that

"some objective factor external to the defense impeded counsel's efforts to comply with
                                            22
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 27 of 34 PageID #: 1287




the State's procedural rule." Murray v. Carrier, 477 U.S. 478,488 (1986). To

demonstrate actual prejudice, a petitioner must show "that [the errors at trial] worked to

his a~tual and substantial disadvantage, infecting his entire trial with error of

constitutional dimensions." Id. at 494.

       Alternatively, a federal court may excuse a procedural default if the petitioner

demonstrates that failure to review the claim will result in a fundamental miscarriage of

justice. See Edwards v. Carpenter, 529 U.S. 446, 451 (2000); Wenger v. Frank, 266

F.3d 218, 224 (3d Cir. 2001). A petitioner demonstrates a miscarriage of justice by

showing a "constitutional violation has probably resulted in the conviction of one who is

actually innocent." Murray, 477 U.S. at 496. Actual innocence means factual

innocence, not legal insufficiency. See Bousley v. United States, 523 U.S. 614, 623

(1998). In order to establish actual innocence, the petitioner must present new reliable

evidence - not presented at trial - that demonstrates "it is more likely than not that no

reasonable juror would have found petitioner guilty beyond a reasonable doubt." House

v. Bell, 547 U.S. 518, 537-38 (2006); see also Swegerv. Chesney, 294 F.3d 506, 522-

24 (3d Cir. 2002).

       To the extent Petitioners' three-pronged futility argument should also be viewed

as an attempt to establish cause for their procedural default, the argument is unavailing.

In order to establish cause, Petitioners must demonstrate that an external factor

prevented them from appealing the denial of their Rule 61 motion. However, nothing

prevented Petitioners from filing post-conviction appeals-they simply elected not to do

so. Thus, Petitioners' belief that it would have been futile to present their claim to the

Delaware Supreme does not constitute cause for their procedural default.
                                        23
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 28 of 34 PageID #: 1288




       In the absence of cause, the Court does not need to address prejudice. The

Court further concludes that the miscarriage of justice exception does not excuse

Petitioners' procedural default. Although Petitioners contend that there is a reasonable

probability that they would not have pied guilty had they known about the OCME

misconduct, and also that they may have sought and received "a substantial reduction

in the plea-bargained sentence as a condition of forgoing a trial" (D.I. 2 at 18), neither of

these assertions constitutes new reliable evidence of their actual innocence.

Accordingly, the Court will deny the instant Petitions as procedurally barred from federal

habeas review.

IV.    EVIDENTIARY HEARING

       As an alternative request for relief, Petitioners summarily ask the Court to "hold

an evidentiary hearing and allow full briefing on his claim." (D.I. 2 at 20) It is unclear

whether they request an evidentiary hearing on the underlying OCME

misconduct/involuntary guilty plea claim or on the procedural default of that claim.

       A.     Evidentiary Hearing On OCME Misconduct/Involuntary Guilty Plea
              Claim

       AEDPA permits evidentiary hearings on habeas review in a limited number of

circumstances. 9 See Campbell v. Vaughn, 209 F.3d 280, 286 (3d Cir. 2000). For


9                                    11
 Prior to the enactment of AEDPA, the decision to grant an evidentiary hearing was
generally left to the sound discretion of district courts." Schriro v. Landrigan, 550 U.S.
465,473 (2007). However, evidentiary hearings were mandatory in six specific
circumstances: (1) the merits of the factual dispute were not resolved in the state
hearing; (2) the state factual determination is not fairly supported by the record as a
whole; (3) the fact-finding procedure employed by the state court was not adequate to
afford a full and fair hearing; (4) there is a substantial allegation of newly discovered
evidence; (5) the material facts were not adequately developed at the state-court
hearing; or (6) for any reason it appears that the state trier of fact did not afford the
                                                24
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 29 of 34 PageID #: 1289




instance, 28 U.S.C. § 2254(e) provides:

              (1) In a proceeding instituted by an application for a writ of habeas
                  corpus by a person in custody pursuant to the judgment of a State
                  court, a determination of a factual issue made by a State court
                  shall be presumed to be correct. The applicant shall have the
                  burden of rebutting the presumption of correctness by clear and
                  convincing evidence.

              (2) If the applicant has failed to develop the factual basis of a claim
                  in State court proceedings, the court shall not hold an evidentiary
                  hearing on the claim unless the applicant shows that -

                     (A) the claim relies on -

                             (i) a new rule of constitutional law, made retroactive to
                             cases on collateral review by the Supreme Court, that
                             was previously unavailable; or

                             (ii) a factual predicate that could not have been
                             previously discovered through the exercise of due
                             diligence; and

                     (B) the facts underlying the claim would be sufficient to
                         establish by clear and convincing evidence that but for
                         constitutional error, no reasonable factfinder would have
                         found the applicant guilty of the underlying offense.

28 U.S.C. § 2254(e)(2). The "initial inquiry" when determining whether to grant an

evidentiary hearing is whether the petitioner has "failed to develop the factual basis" of

the claim in state court. See 28 U.S.C. 2254(e)(2); Williams v. Taylor, 529 U.S. 420,

433 (2000). "Under the opening clause of§ 2254(e)(2), a failure to develop the factual

basis of a claim is not established unless there is a lack of diligence, or some greater


habeas applicant a full and fair fact hearing. Townsend v. Sain, 372 U.S. 293, 312
(1963), overruled on other grounds by Keeney v. Tamayo-Reyes, 504 U.S. 1 (1992).
While AEDPA has not changed the "basic rule" of leaving the decision to grant an
evidentiary to the discretion of the district courts, it has imposed certain limitations on
the exercise of that discretion via§ 2254(e)(2). See Cristin, 281 F.3d at 413.

                                              25
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 30 of 34 PageID #: 1290




fault, attributable to the prisoner or the prisoner's counsel." Williams, 529 U.S. at 433.

"Diligence will require in the usual case that the prisoner, at a minimum, seek an

evidentiary hearing in state court in the manner prescribed by state law." Id. at 437.

When determining if a petitioner has been diligent, "[t]he question is not whether the

facts could have been discovered but instead whether the prisoner was diligent in his

efforts." Id. at 435. In short, if the factual basis of the claim was not developed but the

petitioner was diligent in pursuing the claim in state court, the opening phrase of§

2254(e)(2) does not bar an evidentiary hearing. See Lark v. Sec'y Pennsylvania Dep't

of Corr., 645 F.3d 596,614 (3d Cir. 2011).

       However, "a petitioner who diligently but unsuccessfully seeks an evidentiary

hearing in state court still is not entitled to an evidentiary hearing in federal court under

AEDPA. Rather, [ ... ] whether to hold a hearing for a petitioner who is not at fault under

§ 2254(e)(2) remains in the discretion of the district court, and depends on whether the

hearing would have the potential to advance the petitioner's claim." Taylor v. Horn, 504

F.3d 416,444 (3d Cir. 2007) (emphasis in original); see Schriro, 550 U.S. at 473

(explaining that the "basic" pre-AEDPA rule leaving the decision on whether to grant an

evidentiary hearing to the "sound discretion of district courts" has not changed under

AEDPA). "Where a petitioner fails to forecast to the district court evidence outside the

record that would help his cause or 'otherwise to explain how his claim would be

advanced by an evidentiary hearing,' a court is within its discretion to deny the

claim." Buda v. Stickman, 149 F. App'x 86, 90 (3d Cir. 2005).

       Here, although evidentiary hearings were not held in any of the eight Petitioners'

Rule 61 proceedings, Petitioners do not explain how the factual bases of their claim
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 31 of 34 PageID #: 1291




needs further development as part of their federal habeas review. 10 In fact, two of the

eight Petitioners - Lewis (Civ. A. No. 17-724-CFC) and Brown (Civ. A. No. 17-726-CFC)

- explicitly decided to forego a Rule 61 evidentiary hearing when they agreed with the

Superior Court's assessment that an evidentiary hearing was not warranted in their Rule

61 proceedings because the issues were legal in nature. 11 (See D.I. 13-26 at 7, 9, 33,

36 in Lewis, Civ. A. No. 17-724-CFC) With respect to those two cases, the Superior

Court explained that, "factually the critical factor appears to be whether the defendant

pied guilty or proceeded to trial," and it was "willing to rule on th[e) outstanding [Rule 61]

Motions based upon the pleadings filed to date," subject to the parties' agreement. Id.

at 8. In turn, while it is not entirely clear, it appears as though the remaining six

Petitioners (Grier, Perez, Scott, Smith, Rodriguez, Wingfield) implicitly agreed to forego

an evidentiary hearing in their cases. 12 Given these circumstances, the Court is inclined


10At the risk of repetition, the Court emphasizes that all of the Rule 61 motions filed by
the instant Petitioners presented the same argument that the OCME misconduct
constituted powerful impeachment evidence and, for seven Petitioners, a related
identical involuntary guilty plea argument. The Superior Court denied the eight Rule 61
motions for substantially the same reason, namely, because Petitioners either stipulated
to the drug evidence (Brown) or knowingly and voluntarily admitted during their plea
colloquy that they committed the drug crimes (Lewis, Grier, Perez, Scott, Smith,
Rodriguez, Wingfield).

11 The fact that Lewis and Brown knowingly waived an evidentiary hearing in state court,
and admitted that the issue was legal in nature, suggests that they may not be seeking
an evidentiary hearing on the substantive claim presented in this proceeding but, rather,
that they are seeking an evidentiary hearing on the issue of procedural default.

12The   fact that the Superior Court cited its decision denying Lewis and Brown's Rule 61
motions when it denied the Rule 61 motions for the remaining six Petitioners suggests
that it did not hold evidentiary hearings in those six cases for the same reason it did not
hold one in Lewis's and Brown's cases, namely, because the issue was legal in nature.
(D.I. 3-4 in Grier, Civ. A. No. 17-792-CFC; D.I. 3-4 in Perez, 17-830-CFC; D.I. 3-4 in
Scott, Civ. A. No. 17-905; D.I. 2-4 in Smith, Civ. A. No. 17-907-CFC; D.I. 2-4 in
                                               27
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 32 of 34 PageID #: 1292




to find that there was no failure to develop the factual basis of the claim at the state

court level which, in turn, would eliminate the need for an evidentiary hearing here.

Nevertheless, exercising prudence, the Court will continue with its analysis.

       Although Ringgold and Miller explicitly agreed to forego an evidentiary hearing, it

appears that they technically satisfied § 2254(e)(2)'s diligence requirement because, at

a minimum, the Superior Court's letter indicates that they originally sought an

evidentiary hearing in the manner prescribed by state law. The Court reaches the same

conclusion with respect to the remaining six Petitioners (who may or may not have

implicitly agreed to forego an evidentiary hearing). Since it appears that Petitioners

exercised the type of diligence contemplated by§ 2254(e)(2), § 2254(e) does not bar an

evidentiary hearing, 13 which means that the Court retains discretion over the decision to

conduct an evidentiary hearing.


Rodriguez, Civ. A. No. 17-1140-CFC; D.I. 2-4 in Wingfield, Civ. A. No. 17-1159-CFC)
Additionally, in a letter filed in six cases (Lewis, Brown, Grier, Perez, Scott, Smith), the
ODS asserted that, "On March 21, 2017, [the Superior] Court stated that it 'will proceed
to rule on the OCME motions currently pending in New Castle County based upon the
submissions which have been made."' (D.I. 13-27 at 1 in Lewis, Civ. A. No. 17-724-
CFC) Attached to that letter is a list of numerous individuals with pending Rule
61motions premised on the OCME misconduct, and the names of six Petitioners
discussed here - Lewis, Brown, Grier, Perez, Scott, Smith (excluding Rodriguez and
Wingfield) - are on that list. (Id. at 3-8) Since, in that same letter, the ODS did not
challenge the Superior Court's expressed intent to rule on the Rule 61 motions on the
basis of the filings, it would appear that Petitioners Grier, Perez, Scott, and Smith also
knowingly waived an evidentiary hearing.

13
  Alternatively, even if the Court were to conclude that Petitioners did not satisfy the
diligence requirement of§ 2254(e)(2), then the Court would only be permitted (but not
required) to hold an evidentiary hearing if Petitioners demonstrated that their cases fell
within the very limited circumstances set forth in § 2254(e)(2)(A) and (B). Since
Petitioners' single-sentence request for an evidentiary hearing does not come close to
satisfying the requirements of§ 2254(e)(2)(A) or (B), in this alternative scenario, §
2254(e)(2) would bar the Court from holding a hearing in all eight cases.
                                             28
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 33 of 34 PageID #: 1293




       Nevertheless, Petitioners have not met their burden of showing that an

evidentiary hearing would be meaningful in relation to the OCME

misconduct/involuntarily guilty plea claim. Their single-sentence request for a hearing

does not forecast any evidence beyond that existing in the record that would help their

cause, nor does it explain how a new hearing would advance their claim. Indeed, none

of the eight Petitioners filed replies to the State's argument that an evidentiary hearing is

not warranted. Moreover, given their stipulation to the drug evidence during a stipulated

bench trial (Miller) or admission of guilt during their guilt plea colloquy (Lewis, Brown,

Grier, Perez, Scott, Smith, Rodriguez, and Wingfield), and their failure to assert their

actual innocence, Petitioners have not alleged facts that, if true, would permit them to

prevail on their OCME misconduct/involuntary guilty plea claim. Accordingly, the Court

concludes that an evidentiary hearing on the OCME misconduct/involuntary guilty plea

claim is not warranted in any of the instant cases.

       B.     Evidentiary Hearing on Procedural Default

       The Third Circuit has held that§ 2254(e)(2) does not bar an evidentiary hearing

to determine if a petitioner can establish cause and prejudice to avoid a procedural

default. See Cristin, 281 F.3d at 416-17 (holding that "the plain meaning of§

2254(e)(2)'s introductory language does not preclude federal hearings on excuses for

procedural default at the state level."). Consequently, it is within the Court's discretion

to hold an evidentiary hearing on Petitioners' excuses for their failure to appeal the

denial of their Rule 61 motions.




                                             29
Case 1:17-cv-00724-CFC Document 16 Filed 09/03/20 Page 34 of 34 PageID #: 1294




          As previously discussed, 14 the Court has considered, and rejected, Petitioners'

reasons for the procedural default, and they do not provide any other evidence or

reason that would excuse their failure to appeal the denial of their Rule 61 motions.

Therefore, the Court will not hold an evidentiary hearing on the issue of procedural

default.

V.        CERTIFICATE OF APPEALABILITY

          A district court issuing a final order denying a § 2254 petition must also decide

whether to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011 ); 28 U.S.C.

§ 2253(c)(2). A certificate of appealability is appropriate when a petitioner makes a

"substantial showing of the denial of a constitutional right" by demonstrating "that

reasonable jurists would find the district court's assessment of the constitutional claims

debatable or wrong." 28 U.S.C. § 2253(c)(2); see also Slack v. McDaniel, 529 U.S. 473,

484 (2000).

          The Court has concluded that the instant eight Petitions do not warrant relief.

Reasonable jurists would not find this conclusion to be debatable. Accordingly, the

Court will not issue a certificate of appealability in any of the instant seventeen cases.

VI.       CONCLUSION

          For the reasons discussed, the Court concludes that all eight Petitions must be

denied. An appropriate Order will be entered.




14
     See supra at Ill. A and B.
                                               30
